Citation Nr: 0815133	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  02-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right hand and wrist.

2.  Entitlement to service connection for traumatic arthritis 
of the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
matter was remanded in November 2003 for further development.  

The Board notes that the RO granted service connection for 
these disabilities by way of a December 1946 rating decision.  
Service connection was severed by way of a February 1959 
rating decision.  

In January 1971 and again in 1976, the Board denied service 
connection for disabilities of the right hand and right 
wrist.  

The current claim, received in July 2001, was an application 
to reopen the originally denied claims.  When the claims came 
to the Board in November 2003, the Board found that new and 
material evidence had been received to reopen the claims; and 
the claims were remanded to the RO for additional development 
and for de novo review.  Likewise, the Board now adjudicates 
the claims de novo.   

During the course of the appeal, evidence was developed which 
led the RO (by means of an August 2007 rating decision) to 
grant service connection for arthritis of the right thumb 
joint as a residual of a right thumb fracture.  It is unclear 
whether this was the benefit actually sought by the veteran 
in his claim for right hand and wrist disability.  At any 
rate, in the following decision, references to the right hand 
and wrist are intended to refer to disability other than the 
now service-connected arthritis of the right thumb joint as a 
residual of a right thumb fracture. 

Although the claims file includes a January 2006 power of 
attorney naming a state service organization, it appears that 
the veteran has been represented by Disabled American 
Veterans, and that organization has been copied with 
pertinent VA communications and that organization has 
presented informal argument in February 2008 as well as a 
motion to advance the case on the Board's docket (which 
motion was granted in April 2008).  


FINDINGS OF FACT

1.  Residuals of a fracture of the right hand and wrist were 
not manifested during the veteran's active duty service, nor 
are they otherwise related to service.   

2.  Traumatic arthritis of the left shoulder was not 
manifested during the veteran's active duty service, nor is 
it otherwise related to service.


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right hand and wrist were 
not incurred in or aggravated by the veteran's active duty 
service, nor may they be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Traumatic arthritis of the left shoulder was not incurred 
in or aggravated by the veteran's active duty service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in May 2004, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in an 
August 2007 supplemental statement of the case, following the 
provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in December 2005, obtained a medical 
opinion as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

The issue before the Board involves claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records are negative for any evidence or 
finding of traumatic injury of the left shoulder or right 
hand and wrist, or any abnormalities thereof.  The veteran's 
record of service shows his military occupational specialty 
was airplane mechanic.

The veteran underwent a VA medical examination in November 
1946.  The report shows that the veteran related a history of 
a fracture of the right hand while working on an airplane 
engine in June 1944 in the Pacific area.  He further reported 
having dislocated the left shoulder while working on a plane 
in El Centro, California in 1945.  The veteran complained of 
pain in the right hand after doing hard or heavy work. The 
hand also ached in cold weather.  The left shoulder ached if 
he worked in cold weather.  It had not dislocated since the 
first time.  On examination, the metacarpal bone of the thumb 
of the right hand was broken about the middle of the shaft.  
There was no loss of motion.  It was nonsymptomatic at 
present.  There was no deformity.  The left shoulder was 
nonsymptomatic or disabling on examination.  The examination 
diagnoses were broken right hand, healed, non-disabling; and 
traumatic arthritis, mild, left shoulder, secondary to above 
injury.

The veteran underwent another VA medical examination in 
September 1948.  He complained of weakness in the right hand 
at times.  He also complained that his shoulders get tired 
after he starts to work after being idle for three to four 
days.  On examination, there was no swelling or deformity of 
either shoulder.  Muscular development was good.  There was 
no restriction to active or passive motion of the joints.  
There was no pain, crepitus, or muscle guarding.  Palpation 
elicted no tender points.  There was no gross deformity of 
the right thumb or first metacarpal.  Joints were 
unrestricted and painless.  He was diagnosed with arthritis 
of the left shoulder, not demonstrable; and a fracture old 
healed 1st metacarpal.  

In March 1949, the veteran underwent another VA examination.  
The examiner found "no abnormalities of the musculoskeletal 
system noted on this examination.  Arthritis of either 
shoulder is not demonstrable.  There are suggestive 
complaints of aches, pain and weakness of the shoulders."    

J.C.K., a service comrade, stated in February 1971 that the 
veteran had broken his hand while on active duty in the 
spring of 1944, on Majura Atoll, Marshall Islands.

The veteran was hospitalized by VA in November 1972.  He was 
admitted with complaints of chronic pain in the right 
supraclavicular area radiating to the right arm and hand.  He 
claimed that a fatty tumor had been removed from this area a 
few years previously.  The final diagnosis was a node on the 
right supraclavicular fossa.

Dr. C.S.S. reported that he had examined the veteran in 
January 1973, and that x-rays showed what might have been a 
healed fracture of the shaft of the fifth metacarpal with 
some very slight spurring around the base of the metacarpal 
of the thumb, and that the diagnoses were well healed 
fracture of the right metacarpal and mild degenerative 
arthritis of the right wrist.

The veteran treated intermittently with Dr. S.K.A. from 1993 
to 2001.  He was noted to have had carpal tunnel syndrome in 
his right hand/wrist; and degenerative joint disease in his 
right thumb.  In June 2003, he underwent a right carpal 
tunnel release, and release of the first dorsal compartment 
of the right wrist.  

In February 1998, the veteran treated with Dr. L.F.R. for 
left shoulder pain that had been "fairly constant over the 
last several months."  A physical examination showed 
essentially full range of motion.  There was positive 
impingement sign; tenderness in the subacromial area; and 
pain with supraspinatus test.  X-rays were negative for any 
obvious avulsion of the lesser tuverosity.  He was diagnosed 
with a subscapularis strain of the left shoulder.  A 
treatment note dated October 2000 listed the diagnosis as a 
rotator cuff tear of the left shoulder versus impingement 
syndrome.  

The veteran underwent an MRI of his left shoulder in November 
2000.  He was found to have element of synovial proliferation 
with joint capsule fluid in associated bursa anatomy 
consistent with synovial arthritis.  

In June 2001, Dr. C.M. noted that he had reviewed the 
veteran's service medical records, and in his opinion, it was 
probable that the claimed conditions or symptoms manifested 
themselves while the veteran was on active duty.  He stated 
that he was currently treating the veteran for these chronic 
conditions.  He noted that traumatic arthritis was diagnosed 
prior to discharge in 1945; and that the veteran has 
moderately severe bursitis in the shoulder as a result.

In a July 2001 report, Dr. S.K.A. reported that the veteran 
had sustained a fracture of the right thumb metacarpal while 
working with his flight crew during World War II.  Current x-
rays showed solid healing of the fracture.  Dr. S.K.A. noted 
that the veteran had developed significant degenerative 
arthritis of the right first CMC joint, which may be 
secondary to the earlier fracture.

A January 2003 x-ray of the veteran's right wrist was normal.  
There was no bone or joint abnormality present.
  
The veteran underwent a VA examination in December 2005.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the service medical records were 
negative for any evidence or finding of traumatic injury to 
the left shoulder or right wrist/hand.  He also noted the 
findings from the November 1946 VA examination report.  Upon 
examination, both shoulders demonstrated generalized 
deconditioning of both girdles.  The veteran had diffuse 
tenderness along the anterior acromion and acromioclavicular 
joints in both shoulders and an increased area of tenderness 
over the lateral acromion with range of motion testing.  He 
had a painful arc during range of motion testing.  Range of 
motion was similarly limited in both shoulders.  There was 
weakness noted in both shoulders, particularly with 
repetitive abduction testing.  Strength was 5/5 at initial 
testing and dropped off to 4/5 after repetitive range of 
motion three times.  This occurred in both shoulders.  
    
Examination of both hands and wrists showed a "gnarled" 
appearance in both, with hypertrophic joints noted in the 
proximal interphalangeal (PIP) and distal interphalangeal 
(DIP) joints of both hands consistent with chronic 
osteoarthritis.  There was no significant observable 
difference in the bone or joint contours of either hand.  He 
had a well healed nontender scar over the palmar aspect of 
the right hand consistent with a carpal tunnel release.  He 
also had a small transverse scar over the first dorsal 
compartment of the right distal forearm just proximal to the 
wrist consistent with a dorsal compartment release.  

Examination of the wrists revealed diffuse tenderness about 
both wrists with the most focal area of tenderness localized 
to the dorsal radioscaphoid joint bilaterally.  There was no 
evidence of soft tissue contractures in the wrists of either 
extremity.  Range of motion testing was 5/5 with initial 
testing.  On repetitive testing, it fell off to 4/5 after 
three repetitions.  

X-rays revealed osteopenia with degenerative changes 
bilaterally (worse on the right, which may be partially 
posttraumatic).  
  
The examiner diagnosed the veteran with moderate 
osteoarthritis of both hands, affecting the 
metacarpophalangeal joints, proximal interphalangeal joints, 
and distal interphalangeal joints of all digits.  He also 
diagnosed moderate osteoarthritis of both wrists; and 
moderate osteoarthritis of both shoulders, including 
acromioclavicua and glenohumeral joints.   

The examiner noted that if the veteran had sustained 
significant trauma to his right hand/wrist and left shoulder, 
then these injured parts would demonstrate on history and 
physical examination, as well as radiographic examination, a 
greater than expected progression of arthritic conditions or 
other associated conditions, such as carpal tunnel syndrome.  
However, in this case, the radiographic examination and 
physical finds showed practically identical results in both 
shoulders and both hands/wrists (with the exception of the 
right thumb, for which the veteran is already service 
connected).  The examiner opined that "based on the 
identical findings in both wrists, both hands, and both 
shoulders, it is the opinion of this examiner that there was 
not any significant new injury or any aggravation of 
preexisting conditions in the right hand/wrist and left 
shoulder conditions."  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The Board again notes that service connection has now been 
established for arthritis of the right thumb joint as a 
residual of a right thumb fracture.  It appears that the 
veteran may also suffer from disorders, such as arthritis, in 
both hands and both wrists.  However, the medical evidence 
suggests that these disorders, because they are bilateral, 
are not associated with the right thumb fracture which is 
already service-connected.  Such a finding is also consistent 
with the negative findings during examinations after service 
other than those related to the right thumb. 

The Board acknowledges the opinion of Dr. C.M. that the 
veteran's disabilities arose in service.  However, Dr. C.M. 
did not have access to the veteran's claims file.  He stated 
that he reviewed the veteran's service medical records; yet 
there is no discussion of them.  They contain no findings 
attributed to traumatic injuries to the right hand/wrist or 
left shoulder.  Dr. C.M. stated that traumatic arthritis of 
the left shoulder was diagnosed before the veteran's 
discharge in 1945; however, a December 1945 separation 
examination showed no abnormal findings in regards to the 
veteran's extremities.  Dr. C.M. failed to discuss this 
separation examination.  

The VA clinician that examined the veteran in December 2005 
had full access to the veteran's claims file, including the 
service medical records.  He discussed the absence of 
findings in the service medical records, the findings shortly 
after service (specifically the November 1946 VA 
examination); and the medical evidence in the claims file 
since then.  He conducted a thorough examination of the 
veteran and noted that the veteran's left shoulder showed 
similar findings to the right shoulder, and that his right 
hand/wrist showed similar findings to his left hand/wrist.  
He provided a thorough rationale for his opinion that the 
veteran did not incur any significant injuries to his left 
shoulder or right hand/wrist while he was in service.  Given 
that this assessment was based on the examination of the 
veteran's entire claims file, the VA clinician's assessment 
is afforded greater weight.  The VA examiner provided a 
rationale for the opinion and the review of the file included 
a report of the service medical records, which are negative 
for any pertinent abnormal findings.  

As the preponderance of the evidence is against the claims 
for service connection for residuals of a fracture of the 
right hand and wrist and traumatic arthritis of the left 
shoulder, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


